Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “gap” between the forward cutting edge and positioning tip; the projection “inner surface portions” and; the gap “extends from the forward cutting edge and along the inner surface portion in the direction away from the wall boring end and towards the axis of the toggle body”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the amendment to claim 22, the limitation of the gap extends towards the axis is unclear because as best understood, the gap is in the axial direction and would not be “towards” the axis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lind (US 2015/0043989).  Lind discloses an anchor assembly comprising: a toggle body (1) that is elongated along an axis; a strap (10) connected to the toggle body including a main segment that is moveable between a first orientation extending away from the axis (Fig. 4) and a second orientation along the toggle body (Fig. 5A); a locking sleeve (12) and; wherein the toggle body includes a wall boring end (2).  The wall boring end is shown to include a positioning tip and a set of blade projections each with an inner surface portion that extends away from a forward cutting edge towards a central axis defining a gap with the positioning tip which extends from the forward cutting edge along the inner surface and “towards” the axis.

    PNG
    media_image1.png
    306
    719
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lind as applied to claim 22 above, and further in view of DeMeo (US 2004/0170486).  Lind does not disclose the locking sleeve mounted for movement along the strap.  DeMeo discloses an anchor assembly similar to Lind including a toggle body (14), a bendable main strap (12) and, a locking sleeve (16) but, in DeMeo the locking sleeve is mounted for movement along the strap towards the toggle body (p.[0017]).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to replace the locking sleeve in Lind with one for movement along the strap as disclosed in DeMeo because it would provide the same predictable results of moving the toggle body towards the locking sleeve for securing the toggle body behind the wall.

Allowable Subject Matter
Claims 1 and 4-19 are allowable.

Conclusion
Applicant’s remarks have been considered but are moot in light of the new grounds of rejection.  The amendment removed the limitation of the slot negating the need for Garfield teaching the slot.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FLEMMING SAETHER/Primary Examiner, Art Unit 3677